Citation Nr: 9928829	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  96-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1995 from the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased 
(compensable) evaluation for a left elbow disability.


FINDINGS OF FACT

1.  The veteran's left elbow disorder is manifested by 
subjective complaints of pain, with a functional range of 
motion of 110 degrees flexion and extension lacking 15 
degrees to complete extension, with no objective evidence of 
pain, no deformity, no swelling, no instability of the left 
elbow and no muscle atrophy.

2.  The service-connected residuals of left elbow fracture do 
not result in more than slight limitation of motion.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of a left elbow fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.31, Part 4, Diagnostic Codes 5206, 5207, 5212 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5017(a)(West 
1991); that is, he has presented a claim that is plausible.  
His assertion that his left elbow disorder has increased in 
severity is plausible See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992). (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  As such, the 
ratings take into account such factors as pain, discomfort, 
and weakness in the individual rating. 38 C.F.R. §§ 4.10, 
4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

Where the rating schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  Service medical records reveal that 
the veteran was admitted to the hospital in May 1954 after a 
fall and was diagnosed with fracture, simple, subcapital 
fracture of the left radial head with minimal depression and 
no artery or nerve involvement.  

In May 1959, a private medical examination of the left elbow 
revealed that it was impossible to determine exactly where 
the previous fracture had occurred and the physician doubted 
that it would give rise to any significant disability.

By rating decision of July 1959, service connection was 
granted for fracture, simple, subcapital, left radial head 
and a noncompensable evaluation was assigned by the RO.  The 
noncompensable evaluation has been confirmed and continued by 
subsequent rating decisions, including the November 1995 
decision on appeal.  

VA treatment notes reveal that the veteran was seen in May 
1983 for complaints of left elbow tenderness and was assessed 
with arthralgia, etiology unknown.  In June 1983 there was 
slight swelling of the left elbow noted.  He continued to 
have left elbow pain in 1983.  He continued to be treated for 
complaints of left elbow pain from December 1985 to April 
1994.  

The report from a June 1994 VA examination revealed 
complaints of pain in the left elbow, with radiation to the 
arm and hand associated with numbness, cramps, and 
paresthesias of the left index finger and thumb.  He gave a 
history of left-hand weakness and dropping objects from the 
left hand.  A history was given of bilateral nerve conduction 
studies done in April 1992, with normal findings recorded.  
Specific evaluation revealed no anatomical defects of the 
left hand.  He could touch with the tip of the thumb, the tip 
of all fingers without complications.  He lacked one inch to 
touch with the left index, middle, ring and little finger to 
touch actively the median transverse fold of the palm, but 
could passively touch them.  Grasping objects, muscle 
strength left handgrip was 4/5.  He had a positive Tinel and 
Phalen sign on the left hand.  Left wrist range of motion was 
75 degrees flexion and 67 degrees dorsiflexion.  The 
diagnoses rendered included left wrist contracture and left 
radial head fracture by history.  The June 1994 examination 
also noted that the veteran underwent a cervical laminectomy 
in April 1994 for herniated discs in the cervical spine.

An October 1994 private treatment note gave a history of left 
elbow pain since his fracture in 1953.  He was assessed with 
degenerative joint disease, severe, left radial head fracture 
with limitation, left elbow.  

The report from an October 1995 VA examination revealed 
complaints of numbness of the left index and thumb and 
history of dropping objects from the left hand.  Specific 
evaluation revealed no swelling of the left elbow or left 
wrist.  Range of motion of the left wrist was 55 degrees 
flexion and 25 degrees dorsiflexion.  Range of motion of the 
left elbow was 130 degrees flexion and 0 degrees extension.  
There was no crepitus of the left elbow or wrist, but he had 
diminished pinprick and smooth sensation on the left-hand C6 
dermatomes.  He could touch with the tip of the thumb, the 
tip of all fingers.  He lacked three inches to touch with the 
left of the left index finger the median transverse fold of 
the palm of the left hand.  He could touch with the tip of 
the left middle, ring and little finger the median transverse 
fold of the palm left hand.  Muscle strength of the left hand 
grip muscles with weakness graded 4/5.  There was no 
instability of the left elbow or the left wrist.  The 
pertinent diagnosis was residuals, simple fracture 
subcapital, left radial head.  The X-ray report from November 
1995 revealed a normal elbow.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

The report from a May 1997 VA examination revealed the 
history of left elbow fracture.  He referred to pain around 
the left posterior elbow with radiation to the left arm and 
hand associated with numbness of the left hand.  He had a 
history of dropping objects from the left hand.  X-rays from 
October 1995 were reviewed, including one of the left wrist 
which noted osteoporosis which could be secondary to 
rheumatoid arthritis, with no other bone or joint pathology 
seen.  X rays of the left elbow were normal.  Specific 
evaluation revealed no swelling or deformity of the left 
elbow.  Range of motion of the left elbow was 110 degrees 
flexion and extension lacked 15 degrees to complete 
extension.  This was pain free, although he claimed 
discomfort.  There was no instability of the left elbow and 
no muscle atrophy.  He had mild weakness of the left elbow 
flexors and extensors with a muscle strength graded at 4/5.  
He lacked 2 inches to touch with the tip of his little 
finger, the left thumb.  He lacked 3 inches to touch with all 
the fingers of the left hand, the median transverse fold of 
the palm of the left hand, although he could touch the median 
transverse fold passively with all left fingers and thumb.  
He had diminished pinprick and smooth sensation in the left 
dermatome of the left hand.  The diagnosis rendered was 
residuals, simple fracture, subcapital, left radial head.  
Remarks noted that the claims folder and service medical 
records were not available to the examiner, so that the 
examiner could not determine whether there was limitation of 
motion prior to 1994, when the nonservice connected cervical 
laminectomy and fusion was performed.  

A follow-up C-file review to the May 1997 VA examination, was 
conducted in August 1998.  This determined that the loss of 
ability to touch with the tips of his fingers to the median 
transverse fold of the palm was weakness related to the 
cervical spine laminectomy, and not the left elbow.  The left 
elbow was said to have  a functional range of motion, with 
slight limitation of motion.  The conclusion drawn was that 
only symptomatology related to service connected left elbow 
was the limitation of motion of the left elbow.  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

Currently the veteran's left elbow disability is evaluated as 
noncompensable under DC 5212 for impairment of the radius.  
Because there is limitation of motion involved, the Board 
will also consider DC 5206 and 5207 for limitation of flexion 
and extension of the elbow.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5206 (1998).

Limitation of extension of either the major or minor forearm 
to 45 degrees warrants a 10 percent evaluation.  A 10 percent 
evaluation is also warranted for limitation of motion of the 
forearm to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212, a 10 percent 
evaluation is warranted for malunion of the major or minor 
upper extremity with bad alignment. 38 C.F.R. Part 4, 
Diagnostic Code 5212.

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the left elbow fracture residuals.  There is 
no evidence of malunion or other deformity of the left elbow 
that would warrant an increased evaluation; X-ray findings 
from 1995 have shown no evidence of abnormality in the left 
elbow.  Thus a compensable evaluation is not warranted under 
DC 9212 for radius impairment.  The only impairment 
attributable to the service connected left elbow fracture was 
a limitation of motion, found to be slight on most recent VA 
examination and claims file review.  The flexion was 110 
degrees flexion, which is noncompensable under DC 5206.  
Extension was only restricted from a full range by 15 
degrees.  With 0 degrees being full range of extension, this 
would limit the motion to 15 degrees, which clearly does not 
approach the criteria for a compensable evaluation under DC 
5207, where limitation of extension to 45 degrees or 60 
degrees warrants a compensable evaluation.  

In DeLuca v. Brown, 8 Vet. App. 202  (1995), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) held that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, supra.  However, the VA 
examination of May 1997 stated that there was no functional 
loss due to pain or instability.  Any weakness of the left 
upper extremity was found to be due to a nonservice connected 
cervical spine pathology in the claims file review of August 
1998.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim for an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  
(1990).


ORDER

An increased rating for residuals of a left elbow fracture is 
denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

